Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-328
                         Lower Tribunal No. 10-314-M
                             ________________


                   Cabrillo Development, LLC, et al.,
                                    Appellants,

                                        vs.

                   Bayview Loan Servicing, LLC, etc.,
                                    Appellee.



      An Appeal from the Circuit Court for Monroe County, Sandra Taylor,
Senior Judge.

     Paul Morris, for appellants.

     Kopelowitz Ostrow Ferguson Weiselberg, John J. Shahady, Brian R.
Kopelowitz and Alexis Fields (Fort Lauderdale), for appellee.


Before SHEPHERD, LAGOA and EMAS, JJ.

     PER CURIAM.
      Cabrillo Development, LLC and James and Tudor Austin appeal a final

judgment of foreclosure entered in favor of Bayview Loan Servicing, LLC

(“Bayview”), following a nonjury trial. Appellants assert, inter alia, that Bayview

lacked standing to foreclose on the property at issue and that Bayview was not a

holder in due course.

      We affirm the final judgment of foreclosure, concluding that there was

competent substantial evidence to support the trial court’s determinations that

Bayview had standing, and that Bayview was a holder in due course as provided in

section 673.3021(1), Florida Statutes (2010). See § 673.3051, Fla. Stat. (2010);

Bank of Miami v. Fla. City Express, Inc., 367 So. 2d 683 (Fla. 3d DCA 1979);

Barclays Bank P.L.C. v. Conkey, 695 So. 2d 931 (Fla. 2d DCA 1997).

      Affirmed.




                                        2